 

EXECUTION VERSION

 

PURCHASE AND CONVERSION AGREEMENT

 

This Purchase and Conversion Agreement (the “Agreement”) is entered into as of
the 8th day of March, 2019, by and among Taronis Technologies, Inc., a Delaware
corporation, formerly known as MagneGas Corporation, with offices located at
11885 44th St. N. Clearwater, FL 33762 (the “Company”), and the undersigned
holder of the Existing Preferred Shares (as defined below) (the “Holder”), with
reference to the following facts:

 

A. In accordance with that certain Securities Purchase Agreement, dated as of
June 15, 2017 (the “June Securities Purchase Agreement”), by and among the
Company and the buyers signatory thereto (the “June Buyers”), the Company, among
other things, issued to the Holder (in its capacity as a June Buyer thereunder)
certain shares of Series C Convertible Preferred Stock, $0.001 par value, of the
Company (the “Series C Preferred Stock”).

 

B. In accordance with that certain Securities Purchase Agreement, dated as of
September 15, 2017 (the “September Securities Purchase Agreement”), by and among
the Company and the buyers signatory thereto (the “September Buyers”), the
Company, among other things, issued to the Holder (in its capacity as a
September Buyer thereunder) certain shares of Series E Convertible Preferred
Stock, $0.001 par value, of the Company (the “Series E Preferred Stock”).

 

C. The Company desires to (a) purchase (the “Purchase”) 499 shares of Series C
Preferred Stock held by the Holder and 31,765 shares of Series E Preferred Stock
held by the Holder (together, the “Repurchase Preferred Shares”) in exchange for
a cash payment of $3,500,000 (the “Purchase Price”) and (b) convert (the
“Conversion”) 5,000 shares of Series E Preferred Stock held by the Holder (the
“Conversion Preferred Shares”, and together with the Repurchase Preferred
Shares, the “Existing Preferred Shares”) into 500,000 shares (the “Conversion
Shares”) of common stock of the Company, par value $0.001 per share (the “Common
Stock”).

 

D. Capitalized terms not defined herein shall have the meaning as set forth in
the September Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Purchase and Conversion. On the date hereof, the Company shall purchase from
the Holder, and the Holder shall sell to the Company, the Repurchase Preferred
Shares for the Purchase Price, and the Holder shall convert the Conversion
Preferred Shares into the Conversion Shares.

 

(a) On the date hereof, the Company shall deliver to the Holder by wire
transfer, in U.S. dollars and immediately available funds, in accordance with
the wire instructions delivered by the Holder to the Company prior to the date
hereof, an amount equal to the Purchase Price.

 

(b) On the date hereof, the Company shall deliver or cause to be delivered the
Conversion Shares to the Holder or its designee’s balance account with the
Depository Trust Company (“DTC”) in accordance with the DTC instructions
delivered by the Holder to the Company prior to the date hereof. As of the date
hereof, the Holder shall be deemed for all corporate purposes to have become the
holder of record of the Conversion Shares, irrespective of the date the
Conversion Shares are credited to the Holder’s or its designee’s balance account
with DTC in accordance herewith. Immediately upon receipt of the Conversion
Shares, the Holder shall cease to be a holder of the Conversion Preferred
Shares.

 

 

 

 

(c) Immediately following the Holder’s receipt of the Purchase Price, the
Repurchase Preferred Shares shall be automatically cancelled, the Holder shall
cease to be a holder of the Repurchase Preferred Shares.

 

(d) The Company and the Holder shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Purchase and the Conversion.

 

2. AMENDMENTS TO TRANSACTION DOCUMENTS.

 

(a) Ratifications. Except as otherwise expressly provided herein, the June
Securities Purchase Agreement, the September Securities Purchase Agreement and
each other Transaction Document (as defined in the June Securities Purchase
Agreement) and other Transaction Document (as defined in the September
Securities Purchase Agreement), is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects (including, without
limitation, with respect to any indemnification rights and obligations
thereunder and any participation rights set forth therein), except that on and
after the date hereof: (i) all references in any of the June Securities Purchase
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the June Securities Purchase Agreement shall mean such June
Securities Purchase Agreement as amended by this Agreement, and (ii) all
references in each other Transaction Document (as defined in the June Securities
Purchase Agreement) to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to a Securities
Purchase Agreement shall mean the applicable Securities Purchase Agreement as
amended by this Agreement. Notwithstanding the foregoing, the Holder hereby
acknowledges and agrees that, upon the consummation of the Purchase and the
Conversion, Section 4(q) of the September Securities Purchase Agreement shall
have no further force and effect and shall be null and void.

 

(b) Amendments to Transaction Documents. On and after the date hereof, the June
Securities Purchase Agreement is hereby amended as follows:

 

(i) The first sentence of Section 4(o) is hereby amended by replacing “So long
as any Warrants remain outstanding” with “Until July 23, 2022”.

 

(ii) Section 4(o)(i) is hereby amended by replacing “such Buyer’s pro rata
portion of 50% of the Offered Securities, provided that the number of Offered
Securities which such Buyer shall have the right to subscribe for under this
Section 4(o) shall be (x) based on such Buyer’s pro rata portion of the
aggregate original principal amount of the Preferred Shares purchased hereunder
by all Buyers (the “Basic Amount”)” with “(x) 65% of the Offered Securities (the
“Basic Amount”)”.

 

2

 

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Holder, as of the date hereof, as of the time of consummation of
the Purchase and as of the time of consummation of the Conversion, that:

 

(a) Organization and Qualification. The Company and each Subsidiary (as defined
in the September Securities Purchase Agreement) are duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents except, with respect to the Subsidiaries, for violations which
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. As used herein, “Material
Adverse Effect” means any material adverse effect on (A) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (B) the transactions contemplated
hereby or (C) the authority or ability of the Company to perform any of its
obligations under this Agreement.

 

(b) Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements and certificates entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Purchase and Conversion Documents”), including, without
limitation, to consummate the Purchase and the Conversion and to issue the
Conversion Shares in accordance with the terms hereof and thereof. The execution
and delivery of the Purchase and Conversion Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the Purchase, the Conversion and the issuance of
the Conversion Shares, have been duly authorized by the Board of Directors of
the Company and, other than such filings required under applicable securities or
“Blue Sky” laws of the states of the United States, no further filing, consent
or authorization is required by the Company or of its Board of Directors or its
shareholders in connection with the Purchase or the Conversion. This Agreement
and the other Purchase and Conversion Documents have been duly executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

3

 

 

(c) No Conflict; Required Filings and Consents.

 

(i) The execution, delivery and performance of the Purchase and Conversion
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (A) result in a violation of the
Certificate of Incorporation (as defined in the September Securities Purchase
Agreement), the terms of any share capital of the Company or any of its
Subsidiaries, the Bylaws (as defined in the September Securities Purchase
Agreement) or any of the organizational documents of the Company or any of its
Subsidiaries, (B) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules and regulations, and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”)) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except, in the case of (B) or (C), as
would not be reasonably expected to result in a Material Adverse Effect.

 

(ii) Neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person (as defined in the September Securities Purchase Agreement) in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Purchase and Conversion Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected, or will have
been obtained or effected, on or prior to the date hereof, and the Company and
its Subsidiaries are unaware of any facts or circumstances that might prevent
the Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.

 

(d) No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of
Conversion Shares under the Securities Act or cause this offering of the
Conversion Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, its Subsidiaries, their
affiliates or any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
Conversion Shares under the Securities Act or cause the offering of the
Conversion Shares to be integrated with other offerings.

 

(e) Issuance of Conversion Shares. The issuance of the Conversion Shares is duly
authorized and upon issuance in accordance with the terms of the Purchase and
Conversion Documents will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.

 

4

 

 

(f) Disclosure. Other than as set forth in the 8-K Filing (as defined below),
the Company confirms that neither it nor any other Person acting on its behalf
has provided the Holder or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in the Conversion
Shares. All disclosure provided to the Holder regarding the Company and its
Subsidiaries, their business and the transactions contemplated hereby, furnished
by or on behalf of the Company is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company on or before the date hereof
but which has not been so publicly announced or disclosed.

 

4. Representations and Warranties of Holders. The Holder represents and warrants
to the Company, as of the date hereof, as follows:

 

(a) Organization and Authority. The Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Purchase and Conversion
Documents and otherwise to carry out its obligations hereunder and thereunder.
The Holder has the requisite power and authority to enter into and perform its
obligations under the Purchase and Conversion Documents. The execution and
delivery of the Purchase and Conversion Documents by the Holder and the
consummation by the Holder of the transactions contemplated hereby and thereby
has been duly authorized by the Holder’s board of directors or other governing
body.

 

(b) Ownership of Existing Preferred Shares. The Holder owns the Existing
Preferred Shares free and clear of any liens (other than the obligations
pursuant to this Agreement and applicable securities laws). The Holder does not
hold any shares of Series C Preferred Stock or Series E Preferred Stock other
than the Existing Preferred Shares.

 

(c) Reliance on Exemptions. The Holder understands that the Conversion Shares
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
other Purchase and Conversion Documents in order to determine the availability
of such exemptions and the eligibility of the Holder to acquire the Conversion
Shares.

 

(d) Validity; Enforcement. This Agreement and the Purchase and Conversion
Documents to which the Holder is a party have been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

5

 

 

(e) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Purchase and Conversion Documents to which the Holder is a
party, and the consummation by the Holder of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Holder, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

 

5. Fees. The Company shall reimburse Kelley Drye & Warren LLP (counsel to the
Holder), on demand, for all reasonable, documented costs and expenses incurred
by it in connection with preparing and delivering this Agreement (including,
without limitation, all reasonable, documented legal fees and disbursements in
connection therewith, and due diligence in connection with the transactions
contemplated thereby) in an aggregate amount not to exceed $10,000.

 

6. Form D and Blue Sky. The Company shall make all filings and reports relating
to the transactions contemplated hereby as required under applicable securities
or “Blue Sky” laws of the states of the United States following the date hereof,
if any.

 

7. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City time, on or prior to the first (1st) Business Day (as defined in the
September Securities Purchase Agreement) after the date of this Agreement, file
a Current Report on Form 8-K describing the terms of the transactions
contemplated hereby in the form required by the Securities Exchange Act of 1934
(the “Exchange Act”) and attaching the Purchase and Conversion Documents, to the
extent they are required to be filed under the Exchange Act, as exhibits to such
filing (including all attachments, the “8-K Filing”). The 8-K Filing shall
disclose all material, non-public information (if any) provided up to such time
to the Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement with respect to
the transactions contemplated by the Purchase and Conversion Documents or as
otherwise disclosed in the 8-K Filing, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Holder or any
of their affiliates, on the other hand, shall terminate. Neither the Company,
its Subsidiaries nor the Holder shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
the Holder, to make a press release or other public disclosure with respect to
such transactions (a) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (b) as is required by applicable law and
regulations (provided that in the case of clause (a) the Holder shall be
informed by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder (which may be granted or withheld in the Holder’s sole discretion),
except as required by applicable law, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Holder
in any filing, announcement, release or otherwise.

 

6

 

 

8. Miscellaneous. Section 9 of the Securities Purchase Agreement, with the
exception of Section 9(e), is hereby incorporated by reference herein, mutatis
mutandis. As used therein:

 

  (a) “Buyer” or “Buyers” shall be deemed to refer to the Holder;         (b)
“Agreement” and “Transaction Documents” shall be deemed to refer to this
Agreement;         (c) “MagneGas Corporation” shall be deemed to refer to
Taronis Technologies, Inc.; and         (d) “Securities” shall be deemed to
refer to the Conversion Shares.

 

9. Amendments. This Agreement may not be amended or modified unless in writing
by both of the parties hereto, and no condition herein (express or implied) may
be waived unless waived in writing by each party whom the condition is meant to
benefit.

 

10. Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Company does not deliver the Purchase Price and the Conversion
Shares to the Holder in accordance with Section 1 hereof, then, at the election
of the Holder delivered in writing to the Company at any time after the fifth
(5th) business day immediately following the date of this Agreement, this
Agreement shall be terminated and be null and void ab initio and the Existing
Preferred Shares shall not be cancelled hereunder and shall remain outstanding
as if this Agreement never existed.

 

11. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the Purchase (each, a “Settlement Document”),
is or will be more favorable to such Person than those of the Holder and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then (a) the Company shall provide notice thereof to the
Holder immediately following the occurrence thereof and (b) the terms and
conditions of this Agreement shall be, without any further action by the Holder
or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 11 shall
apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

7

 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

  COMPANY:       TARONIS TECHNOLOGIES, INC.         By: /s/ Scott Mahoney  
Name: Scott Mahoney   Title: Chief Executive Officer   

 

 

 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

  HOLDER:       ALTO OPPORTUNITY MASTER FUND, SPC - SEGREGATED MASTER PORTFOLIO
B         By: /s/ Waqas Katri   Name: Waqas Katri   Title: Director

 

 

 

 

 